NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                          FILED
                             FOR THE NINTH CIRCUIT                            DEC 16 2015

                                                                          MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS

WESLEY I. NUNN,                                   No. 14-15770

               Plaintiff - Appellant,             D.C. No. 4:14-cv-00905-PJH

 v.
                                                  MEMORANDUM*
MELISSA A. LE BLANC, AKA Melissa
Fenswick,

               Defendant - Appellee.


                    Appeal from the United States District Court
                      for the Northern District of California
                    Phyllis J. Hamilton, Chief Judge, Presiding

                            Submitted December 9, 2015**

Before:        WALLACE, RAWLINSON, and IKUTA, Circuit Judges.

      Wesley I. Nunn appeals pro se from the district court’s judgment dismissing

his action alleging federal and state law claims for the rescission of a contract and

return of real property. We have jurisdiction under 28 U.S.C. § 1291. We review


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
de novo a district court’s dismissal under 28 U.S.C. § 1915(e)(2)(B)(ii). Barren v.

Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (order). We may affirm on any

ground supported by the record. Thompson v. Paul, 547 F.3d 1055, 1058-59 (9th

Cir. 2008). We affirm.

      Dismissal of Nunn’s action was proper because it involves the same causes

of action as the prior state and federal court cases where Nunn was a party, and

because the issue of whether his state law rescission claim was barred by the

statute of limitations was litigated and decided in prior state court actions. See

White v. City of Pasadena, 671 F.3d 918, 927 (9th Cir. 2012) (explaining that

California’s issue preclusion doctrine “precludes relitigation of issues argued and

decided in prior proceedings” and setting forth six criteria to determine whether an

issue is precluded (citation and internal quotation marks omited)); Brodheim v.

Cry, 584 F.3d 1262, 1268 (9th Cir. 2009) (explaining that California’s doctrine of

claim preclusion is based on a primary rights theory and defining “primary right”);

Sidhu v. Flecto Co., 279 F.3d 896, 900 (9th Cir. 2002) (explaining federal claim

preclusion doctrine); MIB, Inc. v. Superior Court, 164 Cal. Rptr. 828, 832 (Ct.

App. 1980) (explaining that prior dismissals on procedural grounds have preclusive

effect as to the procedural issue decided).




                                              2                                 14-15770
      The district court did not abuse its discretion in denying Nunn’s motion to

proceed in forma pauperis (“IFP”) because Nunn did not demonstrate that he was

unable to pay the court’s filing fee due to poverty or indigency. See Escobedo v.

Applebees, 787 F.3d 1226, 1234 (9th Cir. 2015) (setting forth standard of review

and explaining that an affidavit is sufficient under 28 U.S.C. § 1915(a) if it states

that “the affiant cannot pay the court costs and still afford the necessities of life”).

      Because we affirm on the basis of California’s preclusion doctrines, we do

not address Nunn’s other arguments regarding the dismissal of his federal and state

law claims.

      AFFIRMED.




                                            3                                      14-15770